               Case 19-10953-CSS   Doc 11-1    Filed 05/01/19   Page 1 of 2




                                     EXHIBIT A

                                    List of Policies




DOGS I.,A:32i258.7 50045/001
Auto Liability                    Liberty Mutual        AS6-691-460737-039   04/01/2019-04/01/2020
EPL & Fiduciary Liability         Chubb Insurance       8224-2458            10/01/2018-10/01/2019
ERISA Fidelity Liability          Chubb Insurance       8258-1863            04/01/2019-04/01/2020
Primary D&O Liability             Beazley               V24B16180101         10/01/2018-10/01/2019
Excess D&O Liability              Argo Group US         MLX4209453-0         10J01/2018-10/01/2019
Excess D&O Liability              RLI Insurance         EPG0021427           03J20/2019-03/20/2020
Excess D&O Liability              Sompo                 DOX300000882000      12/01/2018-10/01/2019
General Liability                 Liberty Mutual        TB7-691-460737-029   04/01/2019-04/01/2020
Umbrella Liability                Liberty Mutual        TH7-Z91-460737-069   04/01/2019-04/01/2020
Liquor Liability                  Liberty Mutual        T02-691-460737-049   04/01/2019-04/01/2020
                                                                                                     Case 19-10953-CSS




Personal Property (Puerto Rico)   Universal Insurance   UC - 5720594701      04/01/2019-04/01/2020
Personal Property (U.S.)          Liberty Mutual        YAC-L9L-460737-059   04/01/2019-04/01/2020
Workers' Compensation Liability   Liberty Mutual        WC7-691-460737-019   04/01/2019-04/01/2020
                                                                                                     Doc 11-1
                                                                                                     Filed 05/01/19
                                                                                                     Page 2 of 2
